Citation Nr: 1026598	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-16 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for spinal stenosis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical disc 
disease with back pain.

3.  Entitlement to service connection for muscle and joint pain, 
to include as due to an undiagnosed illness and as secondary to 
service-connected chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had honorable active military service from December 
1990 to October 1992.  He also had active duty service from 
August 1995 to January 1997, but he was discharged under other 
than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefits sought on appeal.

A hearing was held on March 18, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Following the March 2010 hearing, the record was held open so 
that the Veteran would have the opportunity to submit additional 
evidence.  Thereafter, he submitted additional evidence in the 
form of a November 1996 crime report.  The Veteran also submitted 
a waiver of review of the newly submitted evidence by the agency 
of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.  In any case, the AOJ will have an 
opportunity to consider the evidence on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND


Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

The Veteran asserts that he has the claimed disabilities as a 
result of his second period of active service.  Specifically, he 
states that he was "pistol whipped" in the head in November 
1996 outside of Camp Lejeune, North Carolina.  The Veteran has 
submitted a November 1996 crime report that documents that he was 
a victim of an armed robbery near Camp Lejeune.  In particular, 
the report indicates that the Veteran was hit in the head with a 
pistol during the robbery.  The Veteran maintains that he 
developed spinal stenosis of the low back and disc disease of the 
cervical spine as a result of the in-service injury.  Thus, the 
Veteran contends that service connection is warranted for these 
disabilities.

According to the laws and regulations, compensation is not 
payable unless the period of service on which the claim is based 
terminated by discharge or release under conditions other than 
dishonorable.  See 38 C.F.R. § 3.12(a) (2009).  Additionally, a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and persistent 
misconduct, is considered to have been issued under dishonorable 
conditions.  See 38 C.F.R. § 3.12(d)(4).

In this case, the RO issued a decision in December 1997 whereby 
it determined that the Veteran's second period of active service 
from August 1995 to January 1997 is considered to have been under 
dishonorable conditions on account of willful and persistent 
misconduct.

At his March 2010 hearing, the Veteran indicated that he has 
applied to a review board in order to have his discharge from his 
second period of service upgraded.  Information concerning the 
application for an upgrade is not currently of record.  As the 
outcome of the claims may ultimately turn on whether the 
Veteran's discharge is upgraded, the Board finds it necessary to 
remand the claims in order to obtain any information produced in 
connection with the Veteran's discharge upgrade application.

Additionally, although the Veteran has contended that he has 
muscle and joint pain as a result of an undiagnosed illness and 
as secondary to service-connected chronic fatigue syndrome, he 
also testified that his muscle and joint pain is related to his 
spinal stenosis and cervical disc disease.  A November 2007 VA 
examiner determined that the Veteran's complaints of pain were 
consistent with the lumbar spine and cervical spine diagnoses and 
that the pain was not related to an undiagnosed illness or 
chronic fatigue syndrome.  Thus, the claim of service connection 
for muscle and joint pain is intertwined with the spinal stenosis 
and cervical disc disease claims and must also be remanded.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
and its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate his 
claims of service connection, including what is necessary to 
reopen his two previously denied claims.  In addition to 
notification of the general elements of a service connection 
claim, the Veteran should be informed that there was a previous 
character of discharge determination in December 1997 concerning 
his second period of service.  The United States Court of Appeals 
for Veterans Claims (Court) has held that one of the five aspects 
of a service connection claim is "veteran status."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Thus, the Veteran should be told that he could submit new and 
material evidence to reopen this character of discharge issue 
that has an effect on his underlying service connection claims.  


Accordingly, this case is REMANDED for the following actions:


1.  The RO should send a letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate his claims of service 
connection, including what is necessary to 
reopen his two previously denied claims.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  

The letter should request that the Veteran 
submit any records in his possession 
concerning his application to upgrade his 
discharge or to provide the necessary 
information for VA to obtain such records.  
The letter should also notify him of any 
other information needed pertaining to his 
veteran status.   

The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  The Veteran should also be asked to 
clarify whether he wishes to reopen the 
issue concerning his character of 
discharge, and if so, he should be 
provided with proper notice for such a 
claim after which the issue should be 
adjudicated by the RO.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs. 

4.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

